IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0171
                              Filed September 22, 2021


IN RE THE MARRIAGE OF JAY S. SENATRA
AND AMY J. SENATRA

Upon the Petition of
JAY S. SENATRA,
      Petitioner-Appellant,

And Concerning
AMY J. SENATRA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Jeffrey D. Bert,

Judge.



      The petitioner appeals the district court’s denial of his application for rule to

show cause, claiming respondent was in contempt. AFFIRMED.



      Eric D. Puryear and Eric S. Mail of Puryear Law, P.C., Davenport, for

appellant.

      Robert DeKock of DeKock Law Office, P.C., Muscatine, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Jay Senatra appeals the district court’s denial of his application for rule to

show cause, claiming his former wife, Amy Senatra, was in contempt for denying

him parenting time with their children. Under the specific facts contained in this

record, we find the court did not abuse its discretion by finding Amy did not act

willfully or with a bad or evil purpose. We deny Amy’s request for appellate

attorney fees. We affirm the decision of the district court.

       I.       Background Facts & Proceedings

       Jay and Amy were formerly married. They have two children, G.E.S., born

in 2004, and E.C.S., born in 2009. On December 9, 2015, the parties entered into

a stipulated decree of dissolution that was approved by the district court. The

decree provided the parties would have joint legal custody and joint physical care.

The decree set out a schedule where the children lived with one parent for two

days, the other parent for the next two days, and the parents would alternate

weekends. The parents agreed this schedule was not working for the children,

and they informally agreed to exchange the children once a week on Sundays. On

the week a parent did not have the children, there was a mid-week visitation on

Wednesday evening.

       On Tuesday, August 4, 2020, the children were spending the week at Jay’s

house.      G.E.S., who was then fifteen years old, stated that she got into an

argument with Jay about her cell phone. He got angry with her, hit her on the

head, and kneed her in the side. He also broke her school-supplied laptop. E.C.S.,

who was then ten years old, observed Jay striking G.E.S. The children had

midweek visitation with Amy the next day, August 5, and they told her about the
                                          3


events. Amy returned the children to Jay’s care and they spent the rest of the

week with him. When G.E.S. returned to Amy’s house on Sunday, August 9, she

said she did not want to go back to Jay’s home, stating, “I was scared I was going

to get in a lot of trouble and get hurt even more.”

       The Iowa Department of Human Services (DHS) received a report about

the incident, and this was investigated by Natalie Neel-McGlaughlin.            She

interviewed G.E.S. and E.C.S. separately and found the statements they gave

were very similar. The children gave “a lot of detail” about the incident. Neel-

McGlaughlin spoke to Jay and his wife, Cate. They denied the incident occurred

but agreed G.E.S.’s school laptop was damaged. The report of physical abuse

was confirmed by DHS but not placed on the central abuse registry because it was

determined to be minor, isolated, and unlikely to reoccur. The report stated, “The

injury to the child was non accidental as it was done out of anger. Jay was not in

control of his emotions and was physically violent and excessive in his punishment

of the child.”

       E.C.S. continued to spend time with Jay. By November 8, she returned to

alternating weeks between Amy’s home and Jay’s home. G.E.S. spoke to Jay a

few times but did not return to his home. Both Amy and G.E.S. stated that Amy

encouraged G.E.S. to visit Jay. G.E.S. stated, “I had told her that I did not want to

go over there and speak to him.”

       On October 9, 2020, Jay filed an application for rule to show cause, claiming

Amy was in contempt for denying him time with the children. A hearing was held

on January 11, 2021. The district court ruled:
                                             4


              Jay has failed to meet his burden to prove beyond a
       reasonable doubt that Amy withheld visitation with a bad or evil
       purpose. The children reported to Amy that Jay had struck G.E.S.
       When allegations of physical abuse are involved, a parent could
       legitimately fear for the safety of children and be understandably
       hesitant to return the children to that environment. By September 9,
       Amy allowed visitation to resume between Jay and E.C.S. This leads
       the Court to the conclusion that Amy was not seeking to interfere with
       Jay’s visitation for improper reasons but out of caution for the safety
       of her children. The ongoing lack of visitation between Jay and his
       16-year-old daughter is more related to Jay’s failure to mend the
       relationship with his daughter than any contemptuous interference
       from Amy.

Jay appeals the district court’s decision.

       II.    Standard of Review

       “When a trial court refuses to hold a party in contempt in a dissolution

proceeding, our review is not de novo.” In re Marriage of Hankenson, 503 N.W.2d

431, 433 (Iowa Ct. App. 1993) (citing In re Marriage of Anderson, 451 N.W.2d 187,

191 (Iowa Ct. App. 1989)). We consider whether the district court’s ruling is

supported by “such evidence as could convince a rational trier of fact that the

alleged contemnor is guilty of contempt beyond a reasonable doubt.” Den Hartog

v. City of Waterloo, 891 N.W.2d 430, 435 (Iowa 2017) (quoting Reis v. Iowa Dist.

Ct., 787 N.W.2d 61, 66 (Iowa 2010)). “The decision of the trial court will not be

lightly reversed.” Hankenson, 503 N.W.2d at 433. For proceedings under Iowa

Code chapter 598 (2020), the court “had broad discretion and ‘unless this

discretion is grossly abused, the [trial court’s] decision must stand.’” See In re

Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995) (citation omitted).

       III.   Discussion

       Jay claims the district court should have determined Amy was in contempt

of the parties’ dissolution decree. He states that she failed to abide by the joint
                                         5


physical care arrangement. He points out that Amy did not seek a modification of

the terms of the parties’ joint physical care arrangement, but instead unilaterally

did not return the children to his care.1 He states the court abused its discretion

by not finding Amy had a bad or evil purpose in denying him parenting time with

the children.2

       In order to prove contempt, Jay had the burden to show Amy “had a duty to

obey a court order and willfully failed to perform that duty.” See Ary v. Iowa Dist.

Ct., 735 N.W.2d 621, 624 (Iowa 2007). “If the party alleging contempt can show a

violation of a court order, the burden shifts to the alleged contemner to produce

evidence suggesting the violation was not willful.” Id. “However, the person

alleging contempt retains the burden of proof to establish willfulness beyond a

reasonable doubt because of the quasi-criminal nature of the proceeding.” Id.

       Evidence of willfulness “requires evidence of conduct that is intentional and

deliberate with a bad or evil purpose, or wanton and in disregard of the rights of

others, or contrary to a known duty, or unauthorized, coupled with an unconcern

whether the contemner had the right or not.” Id. (citation omitted). “There are two

ways in which the contemner may show that a failure to comply with a court order



1 Amy testified that she contacted an attorney to begin modification proceedings.
The record does not show Amy filed a modification petition. Jay filed a petition to
modify physical care, visitation, and child support at the same time as the contempt
application. Amy counterclaimed, seeking a modification of physical care, child
support, and spousal support.
2 In support of his argument, Jay testified about a conversation between Amy and

G.E.S. that he overheard where Amy made a statement about having Jay
murdered and dismembered. Amy did not deny the conversation. She stated that
she was joking but conceded the statements were a mistake. Although the
conversation was recorded by Jay and testified to by both parties, the recording
was not admitted as an exhibit on the record.
                                          6


was not willful: (1) the order was indefinite; or (2) the contemner was unable to

perform the act ordered.” Christensen v. Iowa Dist. Ct., 578 N.W.2d 675, 678

(Iowa 1998).

       A party may fail to follow a court decree, but “may not have acted with the

willfulness required to support a finding of contempt.” Farrell v. Iowa Dist. Ct., 747

N.W.2d 789, 792 (Iowa Ct. App. 2008). “[T]he trial court may consider all the

circumstances, not just whether a willful violation has been proven in deciding

whether to impose punishment for contempt.” In re Marriage of Jones, No. 17-

1113, 2018 WL 2725371, at *1 (Iowa Ct. App. June 6, 2018). “[A] trial court is not

required to hold a party in contempt even though the elements of contempt may

exist.” Swan, 526 N.W.2d at 327.

       In Jones, a dissolution decree provided the mother would have physical

care of the parties’ child but, following an argument with the mother, the seventeen-

year-old child lived with the father because she refused to return to the mother’s

home. 2018 WL 2725371, at *1. The Iowa Court of Appeals stated:

       This is not a case of one parent refusing to provide the other with
       access to their child; the conflict at issue was clearly between mother
       and daughter, not between the parents, and the living arrangement
       was a product of the daughter’s choice rather than [the father’s] will.
       [The father] did not prevent the daughter from returning to [the
       mother’s] home or discourage her from doing so. Even if his
       acquiescence could be considered intentional and deliberate, his
       reason for allowing the child to stay in his home—his fear that she
       would “run” if he refused her request—does not evince a bad or evil
       purpose.

Id. (footnote omitted). The court concluded that the district court “did not grossly

abuse its discretion in declining to find [the father] in contempt.” Id. The court

noted, “The present situation points out the limitations of the court system in
                                          7

solving a family’s problems.” Id. (quoting In re Marriage of Ruden, 509 N.W.2d

494, 496 (Iowa Ct. App. 1993)).

       We determine the present situation is similar to that found in Jones because

G.E.S.’s refusal to attend visits with Jay is not due to the actions of Amy, but rather

due to Jay’s physical discipline of G.E.S., which resulted in a confirmed abuse

report. The district court found, “It is clear from the testimony offered that Jay has

made little effort to repair the relationship with G.E.S. preferring instead to blame

Amy for failing to require G.E.S. to resume visitation with him.” The court also

stated, “The ongoing lack of visitation between Jay and his 16-year-old daughter

is more related to Jay’s failure to mend the relationship with his daughter than any

contemptuous interference from Amy.” Amy testified that she encouraged G.E.S.

to visit Jay. G.E.S. also testified that Amy encouraged her to visit her father.

G.E.S.’s testimony shows she did not want to visit Jay or speak to him.

       Additionally, even if Amy acquiesced in G.E.S.’s decision not to visit Jay,

under these specific facts, her reason “does not evidence a bad or evil purpose.”

See Jones, 2018 WL 2725371, at *1. DHS issued a confirmed report that Jay

physically abused G.E.S. G.E.S. stated, “I was scared I was going to get in a lot

of trouble and get hurt even more,” if she returned to Jay’s home.

       We do not lightly reverse a district court decision refusing to find a party in

contempt. Hankenson, 503 N.W.2d at 433. The court “had broad discretion and

‘unless this discretion is grossly abused, the [trial court’s] decision must stand.’”

Swan, 526 N.W.2d at 327 (citation omitted). We conclude the district court did not

abuse its discretion. We caution that the lack of finding of contempt should not be

interpreted as the green light to indefinitely suspend visitation.
                                         8


      IV.    Attorney Fees

      Amy seeks attorney fees for this appeal. Section 598.24 provides that a

party who has been found in contempt may be required to pay the opposing party’s

attorney fees. The section “does not permit courts to award attorney fees to a

party defending against a contempt action.” In re Marriage of Shaman, No. 14-

0410, 2014 WL 7343748, at *2 (Iowa Ct. App. Dec. 24, 2014). Amy does not cite

and we have not found statutory authority permitting an award of attorney fees in

this case. See id. We deny Amy’s request for appellate attorney fees.

      We affirm the decision of the district court.

      AFFIRMED.